PER CURIAM:
George Lynch appeals a district court order dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition which the court construed as a 28 U.S.C. § 2255 (2000) motion. To the extent the court denied relief under § 2241, we have reviewed the record and the district court’s memorandum opinion and order affirm for the reasons cited by the district court. See United States v. Lynch, Nos. CA-05-464-1, CR-00-103 (E.D. Va. filed June 7, 2005; entered June 9, 2005). To the extent the court dismissed the petition as a second or successive § 2255 motion, an appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the *353district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude Lynch has not made the requisite showing.
Accordingly, we affirm the denial of relief under § 2241, deny Lynch’s motion for a certificate of appealability and dismiss the appeal from the denial of the § 2255 motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED IN PART; DISMISSED IN PART


 To the extent Lynch may be seeking authorization under 28 U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C. § 2255 (2000) motion on the basis of the rules announced in United States v. Booker, -U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), we deny authorization.